NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAR 04 2016

                            FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




    LA CUNA DE AZTLAN SACRED SITES               No. 14-56415
    PROTECTION CIRCLE ADVISORY
    COMMITTEE, et al.,                           D.C. No. 5:11-cv-01478-GW-SS

              Plaintiffs - Appellants,
     v.                                          MEMORANDUM*

    U.S. DEPARTMENT OF INTERIOR, et
    al.,

              Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted February 4, 2016**
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges and RICE,*** Chief District
Judge.


*
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Thomas O. Rice, Chief United States District Judge for the
Eastern District of Washington, sitting by designation.

                                          1
      La Cuna De Aztlan Sacred Sites Protection Circle Advisory Committee,

CAlifornians for Renewable Energy, and several of their members appeal the

dismissal of their claims under the Energy Policy Act of 2005, as amended

(“EPAct”), the National Historic Preservation Act (“NHPA”), and the National

Environmental Policy Act (“NEPA”). We review de novo, N. Cnty. Commc’ns

Corp. v. Cal. Catalog & Tech., 594 F.3d 1149, 1154 (9th Cir. 2010), and affirm.

      1. We deny Genesis Solar, LLC’s motion for judicial notice (Dkt. No. 21).

      2. Plaintiffs have failed to establish standing to pursue a claim under

Sections 1702 and 1705 of the EPAct, 42 U.S.C. §§ 16512, 16516. To demonstrate

individual standing, a plaintiff must “have suffered or be imminently threatened

with a concrete and particularized ‘injury in fact’ that is fairly traceable to the

challenged action of the defendant and likely to be redressed by a favorable

judicial decision.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S.

Ct. 1377, 1386 (2014) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

Even if we assume Plaintiffs adequately pled injury-in-fact and redressability, they

have not sufficiently alleged causation. Plaintiffs make a conclusory allegation that

the Genesis Solar Energy Project (“Project”) would not have gone forward without

the federal loan guarantee, but they allege no supporting facts. Plaintiffs have

failed to demonstrate that their alleged injury—suffering harm to environmental

                                            2
and cultural resources at the Project site—is “fairly traceable” to the Federal

Defendants’ approval of the loan guarantee for the Project.

      3. Plaintiffs have failed to state a claim under Section 106 of the NHPA, 54

U.S.C. § 306108, and its implementing regulations, 36 C.F.R. pt. 800.

      First, Plaintiff Van Fleet, a “tribal monitor” for the Fort Mojave Indian

Tribe, does not have standing to bring a claim for inadequate tribal consultation on

behalf of the Tribe. The regulations extend the right to government-to-government

consultation to the Tribe, not its individual members. See 36 C.F.R. § 800.2(c)(2).

      Second, Plaintiffs have failed to state a claim for failure to involve Plaintiffs,

as members of the public, in the NHPA consultation process. While a federal

agency is required to provide adequate opportunities for public involvement, the

agency may “use [its] procedures for public involvement under [NEPA] or other

program requirements in lieu of [the NHPA’s] public involvement requirements.”

Id. § 800.2(d)(3). Here, Plaintiffs’ claim is rendered implausible by the NEPA

documents—incorporated into the pleading by reference—evidencing such public

involvement opportunities.




                                           3
      4. Even if we assume Plaintiffs have standing, they have failed to state a

claim under NEPA, 42 U.S.C. §§ 4321-4370h, and its implementing regulations,

40 C.F.R. pts. 1500-1508.

      First, Plaintiffs failed to state a claim for failure to prepare a supplemental

environmental impact statement (“EIS”). An agency is required to prepare a

supplemental EIS if a new proposal or new information “will have a significant

impact on the environment in a manner not previously evaluated and considered.”

Westlands Water Dist. v. U.S. Dep’t of Interior, 376 F.3d 853, 873 (9th Cir. 2004)

(citation omitted). Here, Plaintiffs failed to allege that the original EIS did not

evaluate and consider the Project’s impacts on cultural resources and the kit fox

such that a supplemental EIS was required. See id.

      Second, Plaintiffs failed to state a claim for failure to prepare a single EIS.

An agency is required to prepare a single NEPA review document when projects

are “connected, cumulative, or similar actions.” Earth Island Inst. v. U.S. Forest

Serv., 351 F.3d 1291, 1304 (9th Cir. 2003). Here, Plaintiffs failed to adequately

allege that the Genesis Project and other facilities within the CDCA were

connected, such that the Project could not or would not proceed without approval

of the other projects; cumulative, such that the projects impact the same resources;




                                            4
or similar, such that the agency was required to address the projects in the same

NEPA review document. See id. at 1305-06.

      Third, Plaintiffs failed to state a valid claim for inadequate project review.

While an agency must take a “hard look” at the environmental consequences of its

major proposed actions, Ctr. for Biological Diversity v. U.S. Forest Serv., 349 F.3d
1157, 1166 (9th Cir. 2003), Plaintiffs’ allegations are conclusory and unsupported

by factual enhancement and thus inadequate to survive Rule 12(b)(6) dismissal.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).

      5. Finally, the district court did not abuse its discretion in denying Plaintiffs

leave to file a fifth amended complaint. The district court provided Plaintiffs an

opportunity to amend each claim at least once, and Plaintiffs have not

demonstrated that leave to file a fifth amended complaint is warranted. See AE ex

rel. Hernandez v. County of Tulare, 666 F.3d 631, 636 (9th Cir. 2012).

      AFFIRMED.




                                           5